Title: To James Madison from Thomas Holden, 4 May 1808
From: Holden, Thomas
To: Madison, James



Sir
Sinsanati May 4 1808

I Sit down with reluctance in order to communicate to you that Which you must have heard in part.  I mean you must have heard that Saml. Fairlamb Printer of the Ohio Gazette of Marietta Was summonsed to Attend at the city of Richmond to Give Evidence gs. A Burr.  You have heard that the said Fairlamb used every exertion to raise the Negroes to revolt in Virginia particularly at the Bouling Green.  You have heard that he was Obledged to fly from Virginia Without Giving in his evidence.  You have not heard that he is Now threatning to go Among the Negros, And Cause a revolt.  You have not (perhaps) heard that he is one of the Most Abandoned & profligate Men in Our State.  I Only drop you those lines, that You may trace facts, and your better understanding Will tell Whether you Ought Not to give the printing of the public laws to some Others of this State.  I well know you Grant nothing with out Recomendation.  What Views those might have had Who Recommended him I know not, but this I leave you to Surmise.  I am One of your warm Suporters And your Vey Hble St

Thos Holden

